Case 1:19-cr-00153-MAC-KFG Document 22 Filed 07/22/20 Page 1 of 1 PageID #: 68




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §   CASE NO. 1:19-CR-153
                                                  §
 JEFFERY SCOTT HIGGINBOTHAM                       §

    ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

 to proceed. Judge Giblin concluded that the defendant is competent under 18 U.S.C. § 4241.

          The parties have not filed objections to the magistrate judge’s findings and

 recommendation. The Court ORDERS that the report and recommendation on defendant’s

 competency to proceed (#21) is ADOPTED. The Court further ORDERS and FINDS that

 defendant, Jeffery Scott Higginbotham, is competent pursuant to Title 18, United States Code,

 Section 4241.     The Court finally ORDERS that Speedy Trial time is EXCLUDED from

 November 22, 2019, the date of Judge Giblin’s order directing a mental examination (#15),

 through the date of this order.


              SIGNED at Beaumont, Texas, this 22nd day of July, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
